Exhibit Northcore Technologies Inc. Consolidated Balance Sheet (expressed in thousands of Canadian dollars) (Canadian GAAP, Unaudited) March 31, March 31, December 31, 2008 2008 2007 (unaudited) (unaudited) (audited) (in US$) translated into US$ at Cdn$ 1.0275 for convenience Cash $579 $564 $478 Other current assets 133 129 157 Other assets 43 42 52 Total assets $755 $735 $687 Accounts payable and accrued liabilities $693 $674 $577 Deferred revenue 130 126 52 Current portion of long term debts 354 345 378 Non-current portion of long term debts 1,437 1,399 1,280 Shareholders' deficiency (1,859) (1,809) (1,600) Total liabilities and shareholders' deficiency $755 $735 $687 Northcore Technologies Inc. Consolidated Statement of Operations and Comprehensive Income (expressed in thousands of Canadian dollars, except per share amounts) (Canadian GAAP, Unaudited) Three Months Ended March 31, 2008 2008 2007 translated into US$ at Cdn$ 1.0275 for convenience Revenue $157 $153 $322 General and administrative 443 431 447 Customer service and technology 178 173 172 Sales and marketing 62 60 71 Employee stock options 10 10 7 Depreciation and amortization 9 9 9 Total operating expenses 702 683 706 Loss from operations before the under-noted (545) (530) (384) Interest expense: Cash interest expense 69 67 64 Accretion of secured subordinated notes 78 76 103 Interest income - - (1) 147 143 166 Net loss and comprehensive loss for the period $(692) $(673) $(550) Loss per share, basic and diluted $(0.01) $(0.01) $(0.01) Weighted average number of shares outstanding basic and diluted (000's) 108,508 108,508 83,834
